The plaintiffs, claiming that a boundary common to their land and that of the defendants (mortgagee and equity owner) in Middleton, would, if correctly placed, show the defendants’ house to be partially on the plaintiffs’ land, brought suit to secure a determination that the defendants were trespassing continuously on the plaintiffs’ land, to enjoin the trespass, to require the defendants to remove so much of the house as stood on the plaintiffs’ land, and for damages. The master’s report favored the defendants; a judge of the Superior Court refused to recommit the report and confirmed it (after striking certain conclusions) and entered a final decree for the defendants. We find no proper basis for disturbing the decree. The *878southeast end of the common boundary line is a point at the stone wall part of which forms the southeast boundary of the two properties; the northwest end of the line is a point at Boston Street. The dispute was as to the proper location of the point at the wall. Relying on measurements, based on the corners of the wall, which appear in the deeds describing the southeast boundary of the larger areas from which the parties’ lots were derived, and with the aid of the defendants’ survey based on those measurements, the master found the southeast end of the common boundary to be so located at the wall that the defendants’ house was clear of the plaintiffs’ land. Assuming this location, the common boundary was about 193 feet long, agreeing with recent deeds in the defendants’ chain, but disagreeing with other deeds on both sides of the line describing the length as 115 feet. Locating the southeast end of the line at the wall so that the line was 115 long would have enlarged the plaintiffs’ lot to take in a part of the defendants’ house. The master found that the descriptions making the line 115 feet long were mistaken, as they were in conflict with the results of surveys based on identifiable landmarks. The master observed an iron pin in the wall which, if taken to mark the southeast end of the common boundary, would make the line 125 feet long, lending some support to the plaintiffs; but the master found the pin to be of relatively recent origin and not indicative of the boundary line. The judge was not obliged under Rule 90 of the Superior Court (1954) to recommit the master’s report for a summary of evidence. There was no error in the relative weight ascribed to monuments as against distances. Sheppard Envelope Co. v. Arcade Malleable Iron Co. 335 Mass. 180, 185. Ryan v. Stavros, 348 Mass. 251, 258-260. See Arsenault v. Arsenault, 337 Mass. 189, 194.
Albert W. Wunderly, for the plaintiffs, submitted a brief.
Barry D. Berkal for the defendants.

Decree affirmed.